COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON


                       ORDER WITHDRAWING MEDIATION ORDER

Appellate Case Name:         PMEB Medical Billing, LP v. Koronis Revenue Solutions, LLC,
                             Bradley England, Susan Nealy and Cypress Creek Emergency
                             Association dba Cypress Creek EMS

Appellate Case number:       01-21-00402-CV

Date Motion Filed:           August 26, & 27, 2021

Type of Motion:              Objection to Mediation

Party Filing Motion:         Appellees

Trial Court Cause Number:    2014-64377

Trial Court:                 125th District Court

      It is ORDERED that appellees’ objection to mediation is granted. We withdraw
our Mediation Order dated August 16, 2021.

Judge's signature: __/s/ Sherry Radack___
                    Acting individually



Date: September 9, 2021.